    8:21-cv-00014-RGK Doc # 29 Filed: 07/29/21 Page 1 of 1 - Page ID # 3464




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA


ALICE T.,

                    Plaintiff,                               8:21CV14

       vs.
                                                              ORDER
KILOLO KIJAKAZI, Acting
Commissioner of Social Security;

                    Defendant.



       IT IS ORDERED that Plaintiff’s unopposed motion for extension of time
(Filing 28) is granted. Accordingly, Plaintiff shall have until August 16, 20201, to
file a motion to reverse the Commissioner’s decision.

      Dated this 29th day of July 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
